                                                                      Case 2:16-cv-00746-RFB-DJA Document 65
                                                                                                          64 Filed 08/13/20
                                                                                                                   08/12/20 Page 1 of 2




                                                            1    ARIEL E. STERN, ESQ.
                                                                 Nevada Bar No. 8276
                                                            2    SCOTT R. LACHMAN, ESQ.
                                                                 Nevada Bar No. 12016
                                                            3    AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                            4    Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                            5    Facsimile: (702) 380-8572
                                                                 Email: ariel.stern@akerman.com
                                                            6    Email: scott.lachman@akerman.com
                                                            7    Attorneys for Bank of America, N.A.
                                                            8
                                                            9                                   UNITED STATES DISTRICT COURT

                                                            10                                         DISTRICT OF NEVADA
              1635 VILLAGE CENTER CIRCLE, SUITE 200




                                                                                                                     Case No.: 2:16-cv-00746-RFB-DJA
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   BANK OF AMERICA, N.A.,
                      LAS VEGAS, NEVADA 89134




                                                            12                     Plaintiff,
                                                                                                                     MOTION TO REMOVE ATTORNEY
AKERMAN LLP




                                                                 v.                                                  FROM ELECTRONIC SERVICE LIST
                                                            13

                                                            14   ROYAL ESTATES OWNERS ASSOCIATION;
                                                                 SFR INVESTMENTS POOL 1, LLC; and
                                                            15   NEVADA ASSOCIATION SERVICES, INC.,
                                                            16                     Defendants.
                                                            17
                                                                 TO:      ALL PARTIES, AND THEIR COUNSEL OF RECORD:
                                                            18
                                                                          PLEASE TAKE NOTICE that Darren T. Brenner, Esq. is no longer associated with the law
                                                            19
                                                                 firm of Akerman LLP and requests that Mr. Brenner be removed from the service list.
                                                            20
                                                                 ///
                                                            21
                                                                 ///
                                                            22
                                                                 ///
                                                            23
                                                                 ///
                                                            24
                                                                 ///
                                                            25
                                                                 ///
                                                            26
                                                                 ///
                                                            27
                                                                 ///
                                                            28

                                                                 54199994;1
                                                                     Case 2:16-cv-00746-RFB-DJA Document 65
                                                                                                         64 Filed 08/13/20
                                                                                                                  08/12/20 Page 2 of 2




                                                            1             Akerman LLP continues to serve as counsel for Bank of America, N.A. in this action. All

                                                            2    items, including, but not limited to, pleadings, papers, correspondence, documents and future notices

                                                            3    in this action should continue to be directed to Ariel E. Stern, Esq. and Scott R. Lachman, Esq.

                                                            4             DATED this 12th day of August, 2020.

                                                            5

                                                            6                                                 AKERMAN LLP

                                                            7                                                 /s/ Scott R. Lachman
                                                            8                                                 ARIEL E. STERN, ESQ.
                                                                                                              Nevada Bar No. 8267
                                                            9                                                 SCOTT R. LACHMAN, ESQ.
                                                                                                              Nevada Bar No. 12016
                                                            10                                                1635 Village Center Circle, Suite 200
                                                                                                              Las Vegas, Nevada 89134
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                                                              Attorneys for Bank of America, N.A.
                      LAS VEGAS, NEVADA 89134




                                                            12
AKERMAN LLP




                                                            13                                          COURT APPROVAL

                                                            14            IT IS SO ORDERED.
                                                                                August 13, 2020
                                                                          Date:______________
                                                            15

                                                            16                                                        ___________________________________
                                                                                                                      UNITED STATES MAGISTRATE JUDGE
                                                            17                                                        Case No.: 2:16-cv-00746-RFB-DJA

                                                            18

                                                            19

                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                 2
                                                                 54199994;1
